Citation Nr: 0428805	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  03-10 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for the residuals of 
heat exposure, to include headaches and dizziness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from April 
1953 to March 1955.  This matter comes properly before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision the Department of Veterans Affairs (VA) Regional 
office in Indianapolis, Indiana (RO).  


FINDINGS OF FACT

1.  The veteran's service medical records have been reported 
destroyed by fire and searches for additional or alternative 
service medical records have been unsuccessful.

2.  There is no evidence of a current disability manifested 
by headaches and dizziness.

3.  The veteran currently has degenerative disc disease and 
arthritis of the lumbar spine.

4.  Private medical records reveal that the veteran had a 
series of post-service low back injuries dating from 1965.

5.  A back disorder was not shown until approximately 10 
years after service discharge and is not related to the 
veteran's military service.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2004).  

2.  Headaches and dizziness were not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the applications.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In the present case, RO did provided the 
veteran the required notice with respect to the issues on 
appeal in a letters dated August 2001, June 2002, and March 
2004.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the appellant's claim and obtained a VA 
examination.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case.  Id.  Thus, VA's 
duty to assist has been fulfilled. 

VA did not specifically ask for all evidence in the veteran's 
possession.  The veteran, however, has not indicated any 
additional evidence which needs to be obtained thus stating 
sub silentio that he neither has nor knows of any further 
pertinent evidence.  Hence, no evidence has been lost to the 
record, and there is no failure to assist the appellant 
simply because VA did not explicitly ask him to submit all 
evidence in his possession.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

II.  Service Connection

The veteran claims entitlement to service connection due to a 
fall during basic training.  The veteran also claims that as 
a result of heat exposure during service, he developed 
headaches and dizziness.   

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Establishing 
direct service connection for a disability which has not been 
clearly shown in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(d); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Moreover, in the case of arthritis, service connection may be 
granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Entitlement to service connection requires that it be shown 
not only that disease or injury was present in service, but 
also that the disease or injury has resulted in continuing or 
residual disability.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(b).  For the showing of a chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  38 C.F.R. § 3.303(b).  Continuity of 
symptomatology is required where the disorder noted during 
service is not shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had had a back injury, headaches, 
and/or dizziness during service; (2) whether he has a current 
disability; and, if so, (3) whether the current disabilities 
are etiologically related to service.  Medical evidence is 
needed to lend plausible support for the second and third 
issues presented by this case because they involve questions 
of medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay evidence may be sufficient to support the first 
issue in this case, especially considering that the veteran's 
service medical records have been lost or destroyed.  Caluza, 
7 Vet. App. at 506; Layno, 6 Vet. App. at 469, citing Dixon 
v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. 
Derwinski, 2 Vet. App. 619, 620 (1992).

The RO has attempted on several occasions to obtain the 
veteran's service medical records.  However, the National 
Personnel Records Center has reported that the veteran's 
service medical records were destroyed by fire.  VA has a 
heightened obligation to search for alternate medical records 
when service medical records are not available and must also 
provide an explanation to the veteran regarding VA's 
inability to obtain his service medical records.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  The RO has attempted to 
obtain alternate service medical records in the form of 
clinical records and sick call reports.  These attempts have 
failed, and no service medical records are available.  In a 
letter dated in June 2002, the RO notified the veteran of 
alternate documents that might substitute for service medical 
records in this case.

In the present case, the veteran claims that he injured his 
back during active service when he fell during basic 
training.  He also alleges that he experienced heat exposure 
which resulted in headaches and dizziness at that time. 

The veteran separated from active service in March 1955.  The 
earliest medical evidence of record is a private medical 
treatment record dated in January 1965, approximately one 
decade after the veteran separated from military service.  
This medical record reveals that the veteran experienced a 
twisting injury to his back while loading a refrigerator onto 
a truck.  A private medical record dated December 1970, 
reveals that the veteran re-injured his back at work.  The 
diagnosis was lumbar disc syndrome.  Another private medical 
record dated February 1975, reveals that he again injured his 
back in a lifting at work.  Private medical records dated 
from April to June 1981, reveal that the veteran was treated 
for low back pain that radiated down his left leg.  A series 
of private medical treatment records dated from August to 
December 1996, show continuing treatment for back pain which 
was diagnosed as "degenerative lumbar disc syndrome."  A 
record dated September 1996 specifically noted that the 
veteran had been splitting wood and hunting and noticed an 
onset of low back pain.  

In September 1998, a VA Compensation and Pension examination 
of the veteran was conducted.  The veteran reported a history 
that during basic training in service he became 
"overheated" and had dizziness and headaches, which were 
treated with medication and rest, and resolved in about three 
hours.  He did not report having a history of any back 
injury, either during or after service, at this examination.  
The physical examination revealed no neurologic abnormalities 
and there was no complaint, or evidence, of the veteran 
having any current symptoms of headaches or dizziness.  The 
orthopedic examination revealed some limitation of motion of 
the lumbar spine, but no tenderness or spasm.  X-ray 
examination revealed severe degenerative disc disease at the 
level of L5-S1.  

A January 2003 letter from the veteran's sister stated that 
the veteran indicated in letters home during service that he 
was getting headaches during service, and that he fell during 
basic training and injured his back.  

The veteran submitted a letter from a private chiropractor 
dated October 2002.  The chiropractor stated that he had 
treated the veteran for the last 4 years and that the veteran 
had been receiving chiropractic treatment since 1965.  The 
chiropractor stated that in 

your medical history you described a fall 
of approximately 20 feet while completing 
a competency course in 1953 in while in 
the Army.  The pain and other symptoms in 
your lumbar spine area have continued 
since the 1953 accident.  It is my 
opinion that it is as likely as not that 
the 1953 accident contributed to the 
lumbar spine condition which I have 
diagnosed.

The veteran's lay testimony is competent to establish the 
occurrence of an injury.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  However in this case, continuity of symptomatology 
of a low back disorder is not shown until 1965, after a post-
service injury to the low back.  Accordingly, although the 
chiropractor opined to a relationship between the veteran's 
current low back disorder and his military service, this 
opinion does not account for the decade of time that passed 
between service and the veteran's first post-service 
treatment for back pain, nor does it account for the post-
service injuries to the low back.  Moreover, the medical 
evidence related to post-service treatment for back pain, 
relates the cause to injuries which occurred after service.  
The veteran's statements are not competent evidence to 
establish the etiology of his current complaints.  Espiritu, 
2 Vet. App. at 495.  The chiropractor's opinion is merely a 
recitation of the medical history provided by the veteran, 
and is not competent medical evidence of the etiology of the 
veteran's low back disability.  Godfrey v. Brown, 8 Vet. App. 
113, 121 (1995) (a medical opinion that is based on the 
veteran's recitation of medical history, and unsupported by 
clinical findings, is not probative).  See also Espiritu, 
2 Vet. App. at 495; Moray v. Brown, 5 Vet. App. 211 (1993); 
Chavarria v. Brown, 5 Vet. App. 468 (1993).  

The preponderance of the evidence is against the veteran's 
claim for service connection for a low back disorder.  
Although the veteran has stated that he fell and injured his 
back in service, this injury has not been shown by the 
preponderance of the evidence to have resulted in a chronic 
disorder.  Degenerative disc disease and arthritis was not 
shown within a years subsequent to service discharge, and 
therefore, service connection for a low back disorder cannot 
be presumed to have been incurred in service.  All of the 
competent medical evidence relates the veteran's current 
degenerative disc disease to back injuries beginning in 1965, 
after the veteran separated from service.  As such, service 
connection for a low back disorder is not warranted.

The preponderance of the evidence is also against the 
veteran's claim for service connection for headaches and 
dizziness as a result of heat exposure during service.  
Again, the Board acknowledges that the veteran's service 
medical records have been destroyed and that he may have 
experienced such symptoms during service.  However, there is 
no evidence that the veteran has any current disability 
manifested by headaches and/or dizziness.  With no evidence 
of a current disability service connection must be denied.  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 
104 F.3d 1328 (1997) 

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a low back disorder is denied.  

Service connection for headaches and dizziness is denied.  



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



